RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0738-MR


MATTHEW BROWNING                                                     APPELLANT



                 APPEAL FROM OLDHAM CIRCUIT COURT
v.               HONORABLE KAREN A. CONRAD, JUDGE
                        ACTION NO. 15-CR-00062



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING


                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND MAZE, JUDGES.

CLAYTON, CHIEF JUDGE: Matthew Browning appeals from an Oldham Circuit

Court order revoking his probation. He argues the trial court failed to cogently link

its factual findings to the requirements of Kentucky Revised Statute (KRS)

439.3106(1), that his violation of the conditions of his probation posed a

significant risk to prior victims or members of the community at large, and that he
was unable to be appropriately managed in the community. We disagree and

consequently affirm the holding of the Oldham County Circuit Court.

             On June 7, 2018, a Judgment and Sentence Plea of Guilty was entered

wherein Browning pled guilty to four counts of possession/viewing matter

portraying a sexual performance by a minor. Browning was sentenced to serve

five years, probated for five years based upon his guilty plea. The final sentencing

order listed the terms and conditions of his probation which included supervision,

reporting to his probation officer, notifying his probation officer of any changes in

address, completing a sex offender treatment plan, and registering as a sex

offender.

             During the following months, Browning’s probation officers filed four

violation of supervision reports. The first report, filed on October 24, 2018, alleged

several violations including receiving pictures of a minor, being in possession of a

pornographic image of an adult woman, being in possession of a photograph

featuring a child’s Halloween costume, and having sent thirteen sexually explicit

text messages.

             On October 30, 2018, the trial court entered an order reinstating

Browning’s probation and directed to him to a facility for an assessment of his

mental health. Further, the court ordered that Browning follow all

recommendations made to him following that assessment.


                                         -2-
              On March 1, 2019, a letter sent to Browning terminating him from

Kentucky Sex Offender Treatment was filed with the court. The reasons for

termination from the report included violation of the terms of Browning’s

probation. Specifically, the report cited the fact that Browning left Jefferson

County without the permission of his probation officer, and that Browning had

engaged in high-risk pre-offense behaviors.

              On March 5, 2019, a second violation of supervision report was filed.

This report alleged violations of Browning’s probation, including leaving the area

of supervision without the permission of his parole officer, harassing or threatening

his parole officer, termination from sex offender treatment program, failure to

report contact with law enforcement for seventy-two hours, and for accessing

social media under the pseudonym “Mateo Brown.”

              On April 25, 2019, the trial court reinstated Browning’s probation on

the conditions that he continue sex offender treatment with Kathleen Colebank and

to continue mental health counseling.

              On October 11, 2019, a third violation of supervision report was filed.

This report alleged a violation of use of a volatile substance. According to the

report Browning had overdosed on a combination of Nyquil and Mucinex. There

was no trial court order for this violation because revocation was not recommended

for this violation.


                                         -3-
             On February 19, 2020, a fourth violation of supervision report was

filed. This report alleged numerous violations of Browning’s probation including

leaving the area of supervision, use of a controlled substance, possession of drug

paraphernalia, having more than one residence at a time, failure to register an

address with the Kentucky Sex Offender Registry, possession of multiple

unregistered electronic devices, and the possession of a dangerous instrument.

             The officer’s report included the following information. Browning

was found at the residence of his former spouse and their child. Browning was

found sleeping in a bedroom in the residence which also held two unregistered

laptops. A search of Browning’s belongings revealed a small canister, which

Browning admitted he used to carry methamphetamine, two syringes, a flip-phone,

a smart-phone, and a recording device. Additionally, officers found a mobile

hotspot device and a flare gun in Browning’s vehicle. At the end of the report, the

officer recommended revocation of Browning’s probation.

             On March 26, 2020, the Commonwealth filed a motion to revoke

probation as well as a notice of revocation hearing based on the February 19, 2020

report. Further, on April 2, 2020, a letter from Browning’s sex offender treatment

program provider was filed with the court. This letter detailed Browning’s

extensive mental health issues and concluded with the following statement

regarding the appellant.


                                         -4-
              Given his severe personality disorder, his continuous
              resistance to treatment, his inability to hold employment,
              and his unwillingness to address issues with any type of
              medication, this individual has reached his maximum
              potential for any significant progress in sex offender
              treatment and is being released from treatment. This man
              needs serious mental health intervention that seems to be
              not available to him through the Kentucky Department of
              Corrections.

              When any attempt is made to focus the subject on a
              specific issue that he does not wish to discuss he
              becomes verbally aggressive, sarcastic, and demeaning of
              the counseling process. In general, this man seems to be
              deteriorating and is less amenable to intervention than he
              evidenced in May/June 2019.

              On April 23, 2020, the Oldham County Circuit Court held a

revocation hearing for Browning. At this hearing, Ms. Robinson testified on behalf

of Officer Popham as to the contents of the violation of supervision report.

Browning was not present at the hearing but was represented by counsel on his

behalf.

              The defendant’s counsel addressed claims that the frequency of

Browning’s stays at the secondary address had not been adequately addressed.

Further, defense counsel focused on the fact that while in possession of

paraphernalia, Browning was not in possession of methamphetamine at the time of

the search.

              On May 5, 2020, the trial court entered its order finding that

Browning had violated the conditions of his probation on account of his record and

                                          -5-
the most recent violations of his probation including his departure from the area of

supervision, possession of paraphernalia, possession of electronic devices,

possession of a 12-gauge flare gun, and his termination from a second attempt at

sex offender treatment. Based on the above the court found that the

Commonwealth had carried its burden by showing that Probation and Parole had

sought Court intervention, the Court had intervened and issued orders, and that

Browning was incapable or unwilling to comply with those orders regarding

mental health and sex offender treatment. Further, the Court found that

Browning’s failure to comply with its orders constitutes a significant risk to the

community at large and that Browning could not be successfully managed in the

community. This appeal followed.

             Before revoking probation, a trial court must consider KRS

439.3106(1), which provides that “[s]upervised individuals shall be subjected to:

             (a) Violation revocation proceedings and possible
             incarceration for failure to comply with the conditions of
             supervision when such failure constitutes a significant
             risk to prior victims of the supervised individual or the
             community at large, and cannot be appropriately
             managed in the community; or

             (b) Sanctions other than revocation and incarceration as
             appropriate to the severity of the violation behavior, the
             risk of future criminal behavior by the offender, and the
             need for, and availability of interventions which may
             assist the offender to remain compliant and crime-free in
             the community.


                                         -6-
             The Kentucky Supreme Court, in Commonwealth v. Andrews, held

that the statute “requires trial courts to consider whether a probationer’s failure to

abide by a condition of supervision constitutes a significant risk to prior victims or

the community at large, and whether the probationer cannot be managed in the

community before probation may be revoked.” 448 S.W.3d 773, 780 (Ky. 2014).

“The legislature” by requiring the trial court to make such determinations “furthers

the objectives of the graduated sanctions schema to ensure that probationers are not

being incarcerated for minor probation violations.” Id. at 779 (citation omitted).

             On appeal, Browning argues that the trial court abused its discretion

when it revoked his probation. Specifically, he asserts that the trial court failed to

adequately connect the evidence to each prong of KRS 439.3106(1). Finally,

Browning argues that the evidence proffered was insufficient for the trial court to

reach the decision that it did. We disagree.

             The trial court’s order is a detailed account of Browning’s history of

mental health issues and repeated violations of the conditions of his probation.

From the record, the Commonwealth sufficiently carried its burden in presenting

substantial evidence on which the trial court based its revocation order. The order

clearly linked the evidence regarding Browning’s violation of continued possession

of pornographic materials, possession of paraphernalia, and his unsanctioned

departure from the area of supervision to Browning’s inability to be managed in


                                          -7-
the community. Additionally, the trial court’s finding that Browning was

incapable or unwilling to complete mental health treatment and that Browning’s

termination from two sex offender treatment programs is dispositive that he is a

danger to the community at large.

             Browning’s argument that the trial court’s order failed to “cogently

link evidence to satisfy the necessary findings required in KRS 439.3106(1)” fails,

as even though “the statute requires a trial court to consider whether a

probationer’s failure to abide by a condition poses a significant risk to prior victims

or the community at large[,] [n]either KRS 439.3106 nor Andrews require anything

more than a finding to this effect supported by the evidence of the record.”

McClure v. Commonwealth, 457 S.W.3d 728, 733 (Ky. App. 2015) (internal

quotation marks and citation omitted).

             Because the Oldham County Circuit Court found that Browning is

unable to be managed in the community and that he poses a significant risk to the

community at large, as required under KRS 439.3106(1), its order revoking

probation is affirmed.

             ALL CONCUR.




                                          -8-
BRIEFS FOR APPELLANT:   BRIEF FOR APPELLEE:

Jennifer Wade           Daniel Cameron
Steven J. Buck          Attorney General of Kentucky
Frankfort, Kentucky
                        Leilani K. M. Martin
                        Assistant Attorney General
                        Frankfort, Kentucky




                        -9-